Citation Nr: 0403710	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  94-29 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially assigned a 30 percent rating, 
effective from July 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from July 1993 RO rating decision that granted service 
connection for PTSD and assigned a 10 percent evaluation for 
this disorder, effective from July 1992.  During the appeal, 
a February 1995 RO Hearing Officer Decision increased the 
assigned evaluation to 30 percent, effective from July 1992. 

In September 2002, the Board denied the veteran's claim for 
an evaluation in excess of 30 percent for PTSD.  That 
decision also denied a claim for an earlier effective date 
for additional compensation for a dependent child.  The 
veteran appealed the September 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
as to both claims denied in that Board decision.  

In September 2003, while his case was pending at the Court, 
the VA's Office of General Counsel and the veteran's 
representative filed a Joint Motion for Partial Remand (Joint 
Motion); seeking an order vacating and remanding the 
September 2002 Board decision with respect to the PTSD rating 
issue.  In an October 2003 Order, the Court granted the 
motion, thereby vacating the Board's March 1997 decision as 
to the PTSD rating claim and remanding the case to the Board 
for readjudication consistent with the motion.  The remaining 
issue was dismissed.


REMAND

Additional development is necessary in the current appeal for 
the following reasons. 

In the September 2003 Joint Motion, which was granted by the 
Court, the parties
stated that the Board should fully assist the appellant with 
his claim by reexamining the evidence of record and seeking 
any other evidence that is necessary to support its decision; 
and that the appellant should be notified in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA).  

As noted in the Joint Motion, in a June 2001 outpatient 
treatment record the veteran was found to have a Global 
Assessment of Functioning (GAF) score of 46.  Further noted 
in the Joint Motion, was that this was a sharp decline from 
his prior scores of 65, 67, 61, and 62.  The GAF score of 62 
was shown in the report of the most recent VA examination of 
June 2000, over three and one-half years ago.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board finds that an examination should be afforded to the 
appellant to determine the current nature, extent, and 
severity of the veteran's impairment related to service-
connected PTSD, taking into account the recent medical 
record. 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) via the Appeals 
Management Center in Washington DC for the following 
development:  

1.  The RO must review the claims file 
and ensure that all notifications 
required by 38 U.S.C.A § 5003(a) (West 
2002) and 38 C.F.R. § 3.159(b) have been 
accomplished and satisfied.  

2.  The RO should request any additional 
VA treatment records covering the period 
from June 2001 to the present.

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by a 
psychiatrist to determine the nature and 
severity of his service-connected PTSD.  
The examiner should review the claims 
folder in conjunction with the 
examination.  The examination should 
include all necessary specialized 
examinations, tests and studies.  The 
examiner should be requested to assign a 
global assessment of functioning (GAF) 
score and render an opinion as to the 
impact that the service connected PTSD 
has on the veteran's social and 
industrial adaptability.  In this regard, 
the examiner should specifically comment 
on the relationship of the GAF score 
assigned in the prospective examination 
with the score of 46 assigned in a VA 
outpatient treatment record of June 12, 
2001.  A complete rational for any 
opinion expressed should be included in 
the report.

4.  Thereafter, the RO should re-
adjudicate the issue of entitlement to a 
disability rating greater than 30 percent 
for the service-connected PTSD.  In doing 
so, the RO must specifically consider the 
criteria for rating PTSD set forth in 
Diagnostic Code 9411 as in effect both 
prior to, and from, November 7, 1996.  

After RO adjudication, if the benefit sought on appeal is not 
granted, the case should be returned to the Board, following 
completion of the usual appellate procedures.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




